Citation Nr: 0731535	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March to September 1957 and from March 1959 to November 1961.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The file in now under the jurisdiction 
of the San Diego RO.  In August 2007 a videoconference 
hearing was held before the undersigned.  A transcript of 
that hearing is of record.

The issue of entitlement to service connection for a right 
knee disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

A left knee disability was not manifested in service; left 
knee arthritis was not manifested in the first postservice 
year; and the preponderance of the evidence is against a 
finding that veteran's current left knee disability is 
related to his active service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in 
the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in April 2004 (prior to the RO's initial 
adjudication of this claim) explained what the evidence must 
show to substantiate the claim, and informed the veteran of 
his and VA's responsibilities in claims development.  The 
August 2004 rating decision and a March 2005 statement of the 
case (SOC) explained what the evidence showed and why the 
claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  
Although complete notice was not provided prior to the 
initial adjudication of the claim, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  He is not prejudiced by any notice timing defect.  
The claim was readjudicated after all essential notice was 
given.  See July 2006 supplemental SOC (SSOC).  As the 
decision below denies service connection for a left knee 
disability, whether or not the veteran received notice 
regarding the evaluation of such disability or the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) is a moot point.  He is not prejudiced by 
the untimeliness of such notice.  He has not alleged that 
notice was less than adequate or that he is prejudiced by a 
notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical and VA treatment records.  The Board has 
considered whether a VA examination or medical opinion is 
necessary.  Because there is no objective evidence of a left 
knee injury in service, or competent evidence of a nexus 
between current left knee disability and the veteran's 
service, the Board finds that a VA examination or medical 
opinion is not necessary.  38 C.F.R. § 3.159(c)(4)(i)(B)(C).  
VA's duty to assist is met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review. 

II.	Factual Background

The veteran's service personnel records, i.e., his DD-214, 
show that he was awarded a parachutist badge.  His service 
medical records (SMRs) show that in August 1960 he was seen 
for right knee complaints.  A contusion of the right knee was 
diagnosed, and was treated.  The SMRs make no mention of a 
left knee injury or left knee complaints.  On service 
separation examination, the veteran's lower extremities were 
normal; no left knee complaints were noted.

On September 1985 VA examination, the veteran reported that 
both knees were swollen and painful.  Crepitation was noted 
and X-rays revealed bilateral patellar spurring.

Treatment records from VA Long Beach Medical Center from 
November 1982 to February 1989 and from October 2001 to May 
2006 show no treatment for a left knee disability.

At the August 2007 videoconference hearing, the veteran 
testified that his knee disability resulted from his 
parachute jumps in service.  He also stated that he was not 
treated for his knees in service.
III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree during a postservice 
presumptive period (one year for arthritis), they may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

It is not in dispute that the veteran now has a left knee 
disability.  Patella spurring (most likely indicative of 
arthritis) has been found.  To establish service connection 
for such disability, however, he must also show that there 
was a disease or injury in service, and that the current 
disability is related to such disease or injury.  

There is no objective evidence of left knee complaints, 
findings, injury, or disability in service.  The record shows 
an injury to the right knee in service.  There is no evidence 
of left knee arthritis in the first postservice year.  
Consequently, service connection for a left knee disability 
on the basis that such disability became manifest in service 
and persisted, or on a presumptive basis (for arthritis of 
the left knee as a chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.  

Furthermore, there is no competent evidence that relates any 
current left knee disability to the veteran's active service.  
In fact, there is no competent evidence of a left knee 
disability prior to September 1985, some 24 years after 
service.  Such a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that any 
current left knee disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  The requirements for establishing service 
connection are not met as to the veteran's left knee 
disability, and service connection for such disability is not 
warranted.  As the veteran is a layperson, his own opinion 
that his left knee disability is related to service (or 
events therein) is not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for a left knee disability is denied.


REMAND

As was noted, the veteran's SMRs show that he was seen and 
treated for a right knee contusion.  At the videoconference 
hearing it was noted for the record that the veteran had 
identified some outstanding VA records that may be pertinent.  
He testified that he was seen and treated for knee complaints 
at Long Beach VA Medical Center (VAMC) in the mid to late 
1990's to early 2000.  The record reflects that the RO sought 
records from January 1982 to December 1990.  VA records 
actually associated with the claims file are from November 
1982 to February 1989 and from October 2001 to May 2006.  In 
light of the veteran's testimony, records from the late 
1990's/early 2000 must be sought.

The veteran has not been afforded a VA examination to 
determine the etiology of his current right knee disability.  
An examination/opinion is necessary if the evidence of 
record:  (A)  contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B)  establishes that the veteran suffered 
an event, injury or disease in service; (C)  indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D)  does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.  Furthermore, a VA examination for an 
advisory medical opinion may be necessary (i.e., if VA 
records from the 1990's-2000 show treatment for a right knee 
disability that may be related to service).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record VA 
treatment records from VAMC Long Beach 
from the 1990's to early 2000.  If such 
records are not available it should be so 
certified for the record.

2.  If, and only if, such records are 
found, and show treatment for a right knee 
disability, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the right 
knee disability.  The examiner must review 
the claims file in conjunction with the 
examination, specifically noting service 
medical records which report treatment for 
a right knee injury.  The examiner should 
provide an opinion as to whether the 
veteran's current right knee disability is 
at least as likely as not (i.e., a 50% or 
better probability) related to the knee 
injury he sustained in service.  The 
examiner should explain rationale for the 
opinion given.

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


